188 F.2d 160
William Alfred WALKER, Appellant,v.W. Frank SMYTH, Jr., Superintendent of the Virginia StatePenitentiary, Appellee.
No. 6232.
United States Court of Appeals Fourth Circuit.
Argued March 12, 1951.Decided March 31, 1951.

William Alfred Walker, pro se.
Thomas M. Miller, Asst. Atty. Gen. of Virginia (J. Lindsay Almond, Jr., Atty. Gen. of Virginia, on brief), for appellee.
Before PARKER, SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying an application for a writ of habeas corpus.  Pursuant to section 53-296, Code of Virginia, appellant was sentenced to a term of fifteen years by the Circuit Court of the City of Richmond as a repeating offender.  All questions raised on appeal are fully answered by the decision of the Supreme Court in Gryger v. Burke, 334 U.S. 728, 68 S.Ct. 1256, 92 L.Ed. 1683; and on the authority of that decision, the order appealed from will be


2
Affirmed.